DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species C in the reply filed on December 1, 2021 is acknowledged.  The traversal is on the ground(s) that it would not be burdensome to examine all of the claims.  This is not found persuasive because  the species are independent or distinct because the claims to the different species recite mutually exclusive characteristics of such species, such as the type of material used in the compensator.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 10, 12, 18, 21, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishiguro et al. (JP 20180022153, of which an English translation is attached).
In regard to claim 1, Ishiguro et al. discloses an optical component 2 comprising an anisotropic material with an optic-axis substantially normal to the substrate, a thickness-direction retardation (Rth), and a thickness-direction absorption (see e.g. abstract where it is noted that element 2 has a thickness direction retardation and an absorption axis in the thickness direction).
In regard to claim 7, Ishiguro et al. discloses the limitations as applied to claim 1 above, and
a non-absorbing anisotropic material 3 with an optic-axis normal to the substrate and a second thickness-direction retardation, wherein the combined angle-dependent absorption and Rth can be selected independently (see e.g. abstract).
In regard to claim 10, Ishiguro et al. discloses the limitations as applied to claim 1 above, and
the compensator comprises a guest-host liquid-crystal with an oriented absorbing dye (see e.g. page 5, last 4 paragraphs).
In regard to claim 12, Ishiguro et al. discloses a compensator 2 for use in a polarization-preserving optical-system, comprising an anisotropic material with an optic-axis substantially normal to the substrate, a thickness-direction retardation (Rth), and a thickness-direction absorption (see e.g. abstract where it is noted that element 2 has a thickness direction retardation and an absorption axis in the thickness direction), wherein the addition of the compensator substantially increases system contrast or uniformity of a polarization pupil map.

In regard to claim 18, Ishiguro et al. discloses the limitations as applied to claim 12 above, and
a non-absorbing anisotropic material 3 with an optic-axis normal to the substrate and a second thickness-direction retardation, wherein the combined angle-dependent absorption and Rth can be selected independently (see e.g. abstract).
In regard to claim 21, Ishiguro et al. discloses the limitations as applied to claim 12 above, and
the compensator comprises a guest-host liquid-crystal with an oriented absorbing dye (see e.g. page 5, last 4 paragraphs).
In regard to claim 29, Ishiguro et al. discloses an optical system comprising an input polarizer, an analyzing polarizer, and a functional layer between the polarizers, such that the surface of the functional layer is tilted with respect to at least one ray of incident light, and a Z-Partial-Polarizer (ZPP)  (see e.g. last paragraph on page 11 where it is noted that the compensator, applicant’s z-partial polarizer, is mounted on an IPS mode display which include a rear polarizer, and along with the polarizer 1 thus satisfying the claim limitations).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al. (JP 20180022153).
In regard to claim 2, Ishiguro et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the absorption of light at normal incidence is <5%.
However, one of ordinary skill in the art would recognize utilizing wherein the absorption of light at normal incidence is <5%, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Ishiguro et al. with wherein the absorption of light at normal incidence is <5%.
Doing so would prevent image degradation by a higher absorption of light through the film. 
In regard to claim 3, Ishiguro et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the absorption of light at normal incidence is <2%.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Ishiguro et al. with wherein the absorption of light at normal incidence is <2%.
Doing so would prevent image degradation by a higher absorption of light through the film. 
In regard to claim 5, Ishiguro et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the transmission of p- polarized light declines according to the exponential decay function, I = I0e-kdsin2θ.
	However, one of ordinary skill in the art would expect attenuation of light in absorptive material to follow the Beer-Lambert law and thus would have an exponential decay.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Ishiguro et al., with wherein the transmission of p- polarized light declines according to the exponential decay function, I = I0e-kdsin2θ.
	Doing so would provide the expected attenuation in an absorbing material.
In regard to claim 13, Ishiguro et al. discloses the limitations as applied to claim 12 above, but fails to disclose
wherein the absorption of light at normal incidence is <5%.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Ishiguro et al. with wherein the absorption of light at normal incidence is <5%.
Doing so would prevent image degradation by a higher absorption of light through the film. 
In regard to claim 14, Ishiguro et al. discloses the limitations as applied to claim 12 above, but fails to disclose
wherein the absorption of light at normal incidence is <2%.
However, one of ordinary skill in the art would recognize utilizing wherein the absorption of light at normal incidence is <2%, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Ishiguro et al. with wherein the absorption of light at normal incidence is <2%.
Doing so would prevent image degradation by a higher absorption of light through the film. 
In regard to claim 16, Ishiguro et al. discloses the limitations as applied to claim 12 above, but fails to disclose
2θ.
	However, one of ordinary skill in the art would expect attenuation of light in absorptive material to follow the Beer-Lambert law and thus would have an exponential decay.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Ishiguro et al., with wherein the transmission of p- polarized light declines according to the exponential decay function, I = I0e-kdsin2θ.
	Doing so would provide the expected attenuation in an absorbing material.

Allowable Subject Matter
Claim 23 is allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 23, the closest prior art references fail to disclose, all of the limitations of claim 23, including “an optical system comprising an input polarized light, a lens that produces diattenuation in transmission, and a Z-Partial-Polarizer (ZPP), wherein the ZPP transmits p- polarized light less than s-polarized light in a manner that substantially reduces the polarization distortion produced by diattenuation.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 4, 6, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
In regard to dependent claim 4, the closest prior art reference fails to disclose “wherein the transmission of p- polarized light is less than the transmission of s-polarized light and wherein the compensator produces a phase-difference between transmitted p-polarized light and transmitted s-polarized light.”
In regard to dependent claim 6, the closest prior art reference fails to disclose “wherein the compensator extinction-coefficient and thickness are selected to produce a specific non-zero transmission of p- polarized light at a prescribed angle-of-incidence.”
In regard to dependent claim 15, the closest prior art reference fails to disclose “wherein the transmission of p- polarized light is less than the transmission of s-polarized light and wherein the compensator produces a phase-difference between transmitted p-polarized light and transmitted s-polarized light.”
In regard to dependent claim 17, the closest prior art reference fails to disclose “wherein the compensator extinction-coefficient and thickness are selected to produce a specific non-zero transmission of p- polarized light at a prescribed angle-of-incidence.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871